DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 09/09/2019 is acknowledged.
	Claims 3-6 have been amended.  Claims 7-16 have been added. Overall, claims 1-16 are pending in this application. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “concave portion 8” (see page 19, para. [0041] and Fig. 7A-7B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a groove portion” recited in claims 1, 6 and 13-16 and “an adjacent region” recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claim 1, the limitation “concave portion” renders the claim indefinite because there is no reference frame for  defining the term “concave”, as the applicants have claimed. Appropriate correction is required.
	- Claim 1, the limitation “an adjacent region between the inclined portion and the flat portion” renders the claim indefinite because the term “adjacent” does not provide a clearly supported for the location of the region.  Therefore, the applicants should clarify/define the location of the “adjacent region” that is between the inclined portion and the flat portion.
	- Claims 3 and 7 the limitation “thicker” renders the claim indefinite because it is unclear how much thicker of the inclined portion is to be claimed by the applicants and which direction that the thickness of the inclined portion should be measured.
	- Claim 6, the limitation “an inclined portion” and “a groove portion” are vague and confused because the following limitation “inclined portion”, “flat portion” and  “groove portion” have been recited in claim 1 and claim 6 recites “wherein the tip seal according to claim 1” . Appropriate correction is required.
an inclined portion” and “a groove portion” are vague and confused because the following limitation “inclined portion”, “flat portion” and  “groove portion” have been recited in claim 1. Appropriate correction is required.
The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 1-16 will be examined as best understood by the examiner.

Claim Objections
5.	Claims 1, 6 and 13-16 are objected to because of the following informalities: .
claim 1: lines 3 and 5, --spiral -- should be insert before “ wall”.
claims 6 and 13-16: --spiral -- should be insert before “first wall” and “second wall”.
Appropriate correction is required.
6.	Claim 1 is objected to, in that their subject matter needs to be incorporated into the specification and the drawings. For example, the claimed “groove potion”  and “adjacent region” should be given reference numeral in the specification and drawings.  Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 5, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (Takeuchi) (U.S. Patent Application Publication Number 2002/0054821A1) in view of Watanabe (Publication Number JP2005/330850).
	Regarding claim 1, as shown in Figs. 1-2 and 12-13, Takeuchi discloses a tip seal 27 which is installed in a groove portion formed on a tooth tip of a spiral wall 12 of a scroll fluid machine and is formed of a resin (see page 3, para. [0037]), the seal 27 comprising: an inclined portion  27e (see Fig. 12A-B) which is installed in the groove portion of the wall whose height is continuously changed in a spiral direction (see Figs. 1-2A-B): and a flat portion 27c, 27d which is installed in 
	Watanabe teaches wherein a concave portion 2 is formed at a position avoiding an adjacent region between the inclined portion  and the flat portion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the concave portion, as taught by Watanabe in the Takeuchi apparatus, since the use thereof would have provided a tip seal capable of preventing lowering of sealing performance of a compression mechanism part caused by interference of a burr.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have a location of the concave portion with respect to the inclined portion and the flat portion, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, (see MPEP §2144.04).
	Regarding claim 5, Takeuchi discloses wherein the tip seal 27 is divided into the inclined portion 27e and the flat portion 27c at a connection position (see Figs. 12) therebetween.    
	Regarding claims 6 and 16, Takeuchi discloses a scroll fluid machine comprising: a first scroll member 12 (see Fig. 1) having a first end plate 12a on which a spiral first wall 12b is provided; a second scroll member 13 having a second end plate 13a on which a spiral second wall 13b  is provided, the second end plate being disposed to face the first end plate and the second wall meshing with the first wall such that the second scroll member performs a revolution orbiting movement relative to the first scroll member 12: and an inclined portion 12e, 27e in which an inter-facing surface distance between the first end plate 12a and the second end plate 13a facing each other continuously decreases from outer peripheral sides of the spiral first wall 12b and the spiral second wall 13b toward inner peripheral sides thereof. wherein the tip seal 27 according to claim .  
8.	Claims 2, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Watanabe.
	Takeuchi discloses the invention as recited above; however Takeuchi fails to disclose the 
the concave portion provided at a position away from a connection position between the flat portion and the inclined portion by twice or more width of the flat portion.   
	It is examiner’s position that one having ordinary skill in the scroll fluid machine, would have found it obvious to utilize the concave portion provided at a position away from a connection position between the flat portion and the inclined portion by twice or more width of the flat portion, since they are merely design parameters as avoiding stress concentration of the fixed scroll wraps and orbiting scroll wraps or depending on being used for a particular purpose.  Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).  
	Regarding claim 10, Takeuchi discloses wherein the tip seal 27 is divided into the inclined portion 27e and the flat portion 27c at a connection position (see Figs. 12) therebetween.    
	Regarding claim 13, Takeuchi discloses a scroll fluid machine comprising: a first scroll member 12 (see Fig. 1) having a first end plate 12a on which a spiral first wall 12b is provided; a second scroll member 13 having a second end plate 13a on which a spiral second wall 13b  is provided, the second end plate being disposed to face the first end plate and the second wall meshing with the first wall such that the second scroll member performs a revolution orbiting movement relative to the first scroll member 12: and an inclined portion 12e, 27e in which an inter-.  
9.	Claims 3, 7/2, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Watanabe.
	Regarding claims 3 and 7/2, Takeuchi discloses the invention as recited above; however, Takeuchi fails to disclose the inclined portion being thicker than the flat portion.
It is the examiner’s position, that the mere selection of the inclined portion being thicker than the flat portion would have been an obvious matter of design choice well within the level of ordinary skill in the art depending on design parameters, depending on temperature, pressure, or stress acted/applied on the fixed or orbiting walls/wraps or depending on being used for a particular purpose.  Moreover, there is nothing in the record which establishes that the claimed axial length of the rotors presents a novel or unexpected result ((see In re Kuhle, 256 F.2d 553, 188 USPQ 7 (CCPA 1975)).
	Also, note that the limitation “the inclined portion is thicker than the flat portion” recited in claim 3, 7/2 is such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
	Regarding claim 11, Takeuchi discloses wherein the tip seal 27 is divided into the inclined portion 27e and the flat portion 27c at a connection position (see Figs. 12) therebetween.    
.  
10.	Claims 4, 8/2, 9/3, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Watanabe.
	Regarding claims 4, 8/2 and 9/3, Takeuchi discloses the invention as recited above; however, Takeuchi fails to disclose the inclined portion being formed of a material having wear resistance higher than that of the flat portion.
	It is examiner’s position that one having ordinary skill in the scroll fluid machine,  would have found it obvious to utilize the inclined portion formed of a material having wear resistance higher than that of the flat portion, since they are merely design parameters, depending on temperature, pressure, or stress acted/applied on the fixed or orbiting walls/wraps or depending on being used for a particular purpose.  Moreover, there is nothing in the record which establishes that the claimed operating device under such conditions, presents a novel of unexpected result (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).  Also, the applicant should note that the selection of a known material based upon its suitability for the intended use is a design choice consideration within the skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
	Regarding claim 12, Takeuchi discloses wherein the tip seal 27 is divided into the inclined portion 27e and the flat portion 27c at a connection position (see Figs. 12A) therebetween.    
	Regarding claim 15, Takeuchi discloses a scroll fluid machine comprising: a first scroll member 12 (see Fig. 1) having a first end plate 12a on which a spiral first wall 12b is provided; a second scroll member 13 having a second end plate 13a on which a spiral second wall 13b  is provided, the second end plate being disposed to face the first end plate and the second wall meshing with the first wall such that the second scroll member performs a revolution orbiting movement relative to the first scroll member 12: and an inclined portion 12e, 27e in which an inter-facing surface distance between the first end plate 12a and the second end plate 13a facing each other continuously decreases from outer peripheral sides of the spiral first wall 12b and the spiral second wall 13b toward inner peripheral sides thereof. wherein the tip seal 27 according to claim 4 which comes into contact with a facing tooth bottom to perform sealing for a fluid is provided in a groove portion formed on each tooth tip of the first wall 12b and the second wall 13b corresponding to the inclined portion 12e, 27e.  




Prior Art
11.	The IDS (PTO-1449) filed on Apr. 7, 2021 has been considered.  An initialized copy is attached hereto.  
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patents: Terauchi (U.S. Patent Number 4,477,238), Fujita (U.S. Patent Application Publication Number 2010/0172780A1) and Sato (U.S. Patent Application Publication Number 2010/0092318A1), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746